DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 1/21/2021, with respect to rejection of claims 21-30, 32-42, and 47 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  A terminal disclaimer has been filed and approved.  The rejection of the claims has been withdrawn. Claims 21-47 are allowed.
Allowable Subject Matter
Claims 21-47 are allowed, as previously indicated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIZE MA/Primary Examiner, Art Unit 2613